                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DATE FILED: 11/12/19
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :
                                                               :           1:16-cr-00656-GHW-19
                                                               :
 LUIS CABAN,                                                   :                 ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On August 20, 2019, Defendant Luis Caban filed a “Motion Under § 1651, All Writs Act.”

Dkt. No. 662. The Court construes that motion as a motion under 28 U.S.C. § 2255. Accordingly,

the Clerk of Court is directed to open a new civil action for the motion filed on August 20, 2019.

All further papers filed or submitted for filing must include the criminal docket number and will be

docketed in the criminal case.



         SO ORDERED.

Dated: November 12, 2019
       New York, New York                                          __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
